

115 HR 3675 IH: Stop Pay for Members Act
U.S. House of Representatives
2017-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3675IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2017Mr. Cooper (for himself, Mr. O'Halleran, Ms. Sinema, Mr. Schneider, Mr. Schrader, and Mr. Costa) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo provide that Members of Congress shall be paid last whenever the Treasury is unable to satisfy the obligations of the United States Government in a timely manner because the public debt limit has been reached. 
1.Short titleThis Act may be cited as the Stop Pay for Members Act. 2.Members of Congress to be paid last (a)In generalIn the event that the public debt of the United States Government reaches the public debt limit, the obligation to pay basic pay of Members of Congress may not be satisfied until—
(1)all other obligations of the United States Government which are then due have been satisfied; or (2)if earlier, the ability of the Treasury to satisfy the obligations of the United States Government in a timely manner is restored, whether by an increase in the public debt limit or otherwise.
(b)ConsentEach Member of Congress consents and agrees that payment of basic pay in accordance with subsection (a) shall constitute a full and complete discharge and acquittance of all claims and demands for service as such a Member during the period covered by the payment. 3.DefinitionsFor purposes of this Act—
(1)the term public debt limit means the dollar limitation contained in section 3101(b) of title 31, United States Code; and (2)the term Member of Congress means each individual whose annual rate of pay is determined under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501). 
